DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 92-99 are pending and are rejected.   

Election/Restrictions
Applicant's cancellation of all the claims of Group I (claim 91) is construed as an election of Group II (claim 92) in the reply filed on 11/30/2021. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). New claims 93-99 are drawn to the elected invention of Group II and are examined therewith. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image1.png
    136
    449
    media_image1.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities:
Page 155, line 6, recites “presence 1 mM”, which should read “presence of 1mM” for grammatical correctness.
Page 155, line 6, recites “Example )”, which should read “Example 1)” based on the legend from Fig. 1D.
Page 155, line 8, is missing a sentence-ending period.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 92-99 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
the treatment of lung cancer, pancreatic cancer, skin cancer, colon cancer, breast cancer, kidney cancer, ovarian cancer and hematological malignancy in a subject having said cancer, the method comprising administering the claimed composition, and
the treatment of a cancer that causes decreased PKM2 activity in a subject having the cancer, 

As stated in the MPEP 2164.01(a), “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have need described. They are:
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

The Breadth of the Claims/Nature of the Invention
Claims 92, 98 and 99 are drawn to a method of treating cancer in a subject, the method comprising administering an antibiotic chemotherapeutic agent and a composition comprising 
    PNG
    media_image2.png
    277
    314
    media_image2.png
    Greyscale
 (or a salt, tautomer or prodrug thereof), wherein “treating” includes preventing the cancer. See Specification p. 17, ll. 13-18.
Claims 93-94 are limited to specific antibiotic chemotherapeutic agents.
Claims 95-97 are limited to specific types of cancer.
The State of the Prior Art and the Predictability or Lack Thereof in the Art
No single drug can be used to treat all cancers and no drug can prevent cancer. In re Hozumi, 226 USPQ 353:  “In spite of the vast expenditure of human and capital resources in recent years, no one drug has been found which is effective in treating all types of cancer. Cancer is not a simple disease, nor is it even a single disease, but a complex of a multitude of different entities, each behaving in a different way”. 
Ex parte Kranz, 19 USPQ2d 1216, 1219 acknowledges the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Hozumi, 226 USPQ 353 states the “fact that the art of cancer chemotherapy is highly unpredictable”.  
The Amount of Direction Present and Presence or Absence of Working Examples
The specification teaches “[c]ancer cells inactivate PKM2”. Thus, cancer can be treated by administering the claimed compound, which is an activator of PKM2. See, e.g., pp. 2-3 (bridging paragraph) and p. 3 (last paragraph).
The specification provides data to show the anti-cancer activity of various compounds (e.g., Ex. 1, 
    PNG
    media_image3.png
    157
    256
    media_image3.png
    Greyscale
, Ex. 244, 
    PNG
    media_image4.png
    136
    224
    media_image4.png
    Greyscale
, Ex. 245, 
    PNG
    media_image5.png
    155
    245
    media_image5.png
    Greyscale
, etc.) that are structurally similar to the claimed compound (
    PNG
    media_image2.png
    277
    314
    media_image2.png
    Greyscale
, Ex. 91). See Figures 1-9. The specification also reports that the claimed compound has an AC50 (nM)/Max. Response (%) ratio of 58/78 (p. 52), as compared with fructose 1,6-biphosphate (FBP).  Based on these data, a PHOSITA would expect the claimed compound to therapeutically treat cancers associated with decreased PKM2 activity. No direction or examples are provided for treating cancers that are not mediated by PKM2. There is also no data or information regarding preventing cancer. 
The Quantity of Experimentation Needed 
Drug development is inherently an extremely burdensome endeavor that generally requires an exorbitant amount of experimentation over many years of focused research. The rigorous research invested in the claimed invention is evident. However, given the lack of evidence in the prior art and the specification for preventing cancer and for treating all cancers with one drug, a PHOSITA would be tasked with an undue burden of experimentation in order to practice the claimed invention.
Conclusion
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here with respect to the claimed use of treating and preventing all cancers using the claimed anti-cancer combination.
This rejection may be overcome, for example, by replacing the phrase “cancer in a subject in need thereof” in line 1 of claim 92 with “cancer associated with decreased PKM2 activity in a subject having the cancer”.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 11, 13, 16 and 17 of U.S. Patent No. 10,766,865 in view of Lüpertz et al. Toxicol. 2010, 271, 115-121. 
The ‘865 patent teaches a method of decreasing tumorigenicity of cancer, such as lung cancer, pancreatic cancer, and colon cancer, by increasing PKM2 activity. The method comprises administering a PKM2 activator, such as 
    PNG
    media_image6.png
    240
    277
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt, tautomer or prodrug thereof, and a chemotherapeutic agent to a subject. See, e.g., claims 5-6, 11, 13 and 16-17.
The difference compared to the instant claims is that the patented claims do not teach any specific chemotherapeutic agents, such as doxorubicin.
Lüpertz et al. teach “doxorubicin is a well-known chemotherapeutic agent which is used in treatment of a wide variety of cancers”, such as colon cancer. See, e.g., Abstract lines 1-2 and p. 121 (left column). This teaching would have motivated a PHOSITA to use doxorubicin as a chemotherapeutic agent in the method taught by the patented claims of ‘865, thereby rendering obvious instant claims 92-99.


Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, 11, 13 and 16-20 of U.S. Patent No. 10,472,328 in view of Lüpertz et al. Toxicol. 2010, 271, 115-121. 
The ‘328 patent teaches a method of treating cancer, such as lung cancer, pancreatic cancer, and colon cancer, by administering a compound, such as 
    PNG
    media_image6.png
    240
    277
    media_image6.png
    Greyscale
 or a pharmaceutically acceptable salt, and a chemotherapeutic agent to a subject. See, e.g., claims 11, 13 and 16-20.
The difference compared to the instant claims is that the patented claims do not teach any specific chemotherapeutic agents, such as doxorubicin.
Lüpertz et al. teach “doxorubicin is a well-known chemotherapeutic agent which is used in treatment of a wide variety of cancers”, such as colon cancer. See, e.g., Abstract lines 1-2 and p. 121 (left column). This teaching would have motivated a PHOSITA to use doxorubicin as a chemotherapeutic agent in the method taught by the patented claims of ‘328, thereby rendering obvious instant claims 92-99.


Claims 92-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13, 16-17, 34 and 52 of U.S. Patent No. 9,394,257.
The ‘257 patent teaches compounds of formula (I), 
    PNG
    media_image7.png
    254
    378
    media_image7.png
    Greyscale
, wherein R1 is CF3, R2 is H, R3 is 
    PNG
    media_image8.png
    155
    356
    media_image8.png
    Greyscale
, and R4 is 
    PNG
    media_image9.png
    247
    209
    media_image9.png
    Greyscale
 , such as 
    PNG
    media_image10.png
    323
    261
    media_image10.png
    Greyscale
 or a pharmaceutically acceptable salt, and a chemotherapeutic agent to a subject. See, e.g., claims 1-9, 11, 13, 16-17, 34 and 52. The difference compared to the instant claims is that the patented claims do not teach any specific utility of the compounds.
The specification of ‘257 teaches the compounds may be used for treating PKM2-mediated diseases such as cancers (e.g., lung cancer, pancreatic cancer, hematological malignancies, etc.) and can be used alone or in combination with other chemotherapeutic agents, such as doxorubicin. See, e.g. col. 142-143. This teaching would have motivated a PHOSITA to use the patented compound 
    PNG
    media_image10.png
    323
    261
    media_image10.png
    Greyscale
in combination with doxorubicin for treating cancer, such as lung cancer and pancreatic cancer. Consequently, this renders obvious instant claims 92-99.


Claims 92-95 and 98-99 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6, 8-9 and 16-17 of copending Application No. 16/755,868 (PG Pub. US 2020/0237766).
The copending claims disclose a method of treating cancer, such as hematologic cancer, comprising administering a PKM2 activator (or a pharmaceutically acceptable salt, tautomer or prodrug thereof), such as 
    PNG
    media_image11.png
    234
    289
    media_image11.png
    Greyscale
, in combination with a reactive oxygen species-type anti-cancer drug, such as anthracycline, doxorubicin or daunorubicin. See, e.g., claims 1-2, 4, 6, 8-9 and 16-17. This is the same type of treatment method taught by the instant claims. This is a provisional nonstatutory double patenting rejection.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm MST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Amanda L. Aguirre/Primary Examiner, Art Unit 1626